Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received April 26, 2022;
Claims 1 & 15 have been amended, claims 2, 6-7, 11, 16 & 21-22 are cancelled and claims 16-19 are withdrawn; Therefore Claims  1, 3-5, 8-10, 12-14 & 20 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 27, 2022.


Response to Arguments

Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant Argues 
While Lee et al. discloses a conductive material, this conductive material is not used to form a composite anode active material as claimed. Instead, in Lee et al., the conductive material is mixed with the negative electrode active material and binders to form a mixture composition. That is, Lee et al. fails to disclose a composite anode active material, and more particularly such a material that includes a dispersant. 

Examiner respectfully disagrees

Lee et al. discloses a conductive material mixed with the negative electrode active material and binders. Given that the mixture includes a negative electrode active material, one of ordinary skill in the art would consider the mixture disclosed by Lee et al. to be a “composite anode active material”

Applicant Argues 

Even if Lee et al. contains statements about "uniform distribution," the Office action has not established that "uniform distribution" would be obtained by the combination of Lee et al. and Lee et al. '456, particularly given the local, non-uniform, distribution shown with the alleged "dispersant" in Lee et al. '456. 
In contrast to Lee et al. and Lee et al. '456, the composite anode active material of claim 1 itself comprises the dispersant, and thereby the metal alloyable with lithium may be uniformly dispersed and arranged on the surface of the carbonaceous material. 


Examiner respectfully disagrees

Lee et al. discloses keeping the metal-based particles (metal alloyable with lithium) within a certain diameter range in order to allow for uniformly coating the surface of the graphite-based core particles (carbonaceous material) [58] and wherein the first coating layer including metal-based particles (metal alloyable with lithium) is uniformly coated [58; Abstract; Claims; 151; Figure 4; Figure 5]
Although Lee et al. '456 describes that the silicon particles will not be uniformly distributed over the surface of the core, and are merely distributed in the composite particle. That is, in the structure of the negative electrode active material in Lee'456, the silicon particles are merely locally distributed, Given that the primary reference Lee et al. discloses a uniform coating and Lee’456 is relied on upon to include a dispersant, one of ordinary skill in the art would expect the combination of Lee et al. and Lee et al. ‘456 to include uniformly dispersed metal. 

Claim Rejections - 35 USC § 103

Claims 1, 3-5, 8-10, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 10-2016-0031782 in view of Cho et al. KR 20150137946 and Lee et al. ‘456 WO2017099456

With respect to claim 1, Lee et al. discloses a negative electrode active material (composite anode active material) [Abstract] comprising:
a graphite-based core including natural graphite (carbonaceous material) [Abstract; 67];
a first coating layer disposed on a surface of the graphite-based core particle including metal-based particles such as SiO (metal alloyable with lithium, located on a surface of the carbonaceous material) [Abstract 18-19; 30]; and
a second coating layer/SiO2 ceramic coating layer (silicon coating layer)  [Abstract; 62-65; Example 2; 137; Abstract; 22] distributed on a whole surface or a portion of the first coating layer, (on a surface of the metal alloyable with lithium) [82; Abstract]. Lee et al. discloses wherein the coating layers may be amorphous. [0100]
and keeping the metal-based particles (metal alloyable with lithium) within a certain diameter range in order to allow for uniformly coating the surface of the graphite-based core particles (carbonaceous material) [58] and wherein the first coating layer including metal-based particles (metal alloyable with lithium) is uniformly coated [58; Abstract; Claims; 151; Figure 4; Figure 5]

Lee et al. does not specifically disclose wherein the silicon coating layer comprises amorphous or quasi-crystalline silicon particles or wherein the composite anode active material comprises a dispersant.
Cho discloses a negative electrode active material comprising a silicon coating layer located on a surface of the carbonaceous material [7; 10; 13; 34; 40] wherein the silicon coating layer comprises amorphous silicon particles. [46]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the silicon coating layer of Lee et al. to comprise amorphous silicon, as disclosed in Cho, in order to allow for a more stable structure. [46]
Lee et al. does not specifically disclose wherein the composite anode active material comprises a dispersant.
Lee et al. ‘456 discloses a composite anode active material 1 [54-70; Figure 1] comprising: a carbonaceous material 11 [54-60; Figure 1]; 
Silicon (a metal alloyable with lithium), located on a surface of the carbonaceous material; [55-60]
 a carbon black 22/graphite 14 (dispersant) [060-061]; 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anode active material of Lee et al. to comprise a dispersant, as disclosed in Lee et al. ‘456, in order to allow large lithium storage capacity, high capacity retention, improved initial efficiency and improved thermal stability. [060-061]

With respect to claim 3,Lee et al. does not specifically disclose wherein the composite anode active material comprises a dispersant that has a conductivity.

Lee et al. ‘456 discloses a composite anode active material 1 [54-70; Figure 1] comprising: a carbonaceous material 11 [54-60; Figure 1]; 
Silicon (a metal alloyable with lithium), located on a surface of the carbonaceous material; [55-60]
 a carbon black 22/graphite 14 (dispersant that has a conductivity) [060-061]; 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anode active material of Lee et al. to comprise a dispersant, as disclosed in Lee et al. ‘456, in order to allow large lithium storage capacity, high capacity retention, improved initial efficiency and improved thermal stability. [060-061]
With respect to claim 4,Lee et al. does not specifically disclose wherein the composite anode active material comprises a dispersant wherein the dispersant comprises one selected from carbon black, acetylene black, Ketjen black, carbon fibers, vapor-growth carbon fibers, graphite particulates, and a combination thereof

Lee et al. ‘456 discloses a composite anode active material 1 [54-70; Figure 1] comprising: a carbonaceous material 11 [54-60; Figure 1]; 
Silicon (a metal alloyable with lithium), located on a surface of the carbonaceous material; [55-60]
 a carbon black 22/graphite 14 (dispersant that has a conductivity) [060-061]; 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anode active material of Lee et al. to comprise a dispersant, as disclosed in Lee et al. ‘456, in order to allow large lithium storage capacity, high capacity retention, improved initial efficiency and improved thermal stability. [060-061]


With respect to claim 5, Lee et al. discloses wherein the graphite-based core (carbonaceous material) comprises natural graphite [25; 126-129]

With respect to claim 8, Lee et al. discloses wherein the first coating layer including metal-based particles such as SiO (metal alloyable with lithium) comprises: silicon (Si). [Abstract 18-19; Example 2; 137]
With respect to claim 9, Lee et al. discloses wherein the coating layers may be amorphous, [0100] and wherein the coating can be coated by spray coating [0100]. Given that Lee et al. discloses wherein the coating can be coated by spray coating, it would be apparent that the spray coating would create particles therefore it would be implied that Lee et al. discloses silicon particles. 
Lee et al. does not specifically disclose wherein the metal alloyable with lithium comprises amorphous silicon particles.
Cho discloses a composite anode active material comprising:
a carbon based material including a crystalline/porous graphite/carbon-based material (carbonaceous material) [16; 17; 7; 10-12]
 silicon particles (metal alloyable with lithium) [3; 8; 41], in the porous carbon-based material [41; 42] (located on a surface of the carbonaceous material) and
a silicon coating layer located on a surface of the carbonaceous material [7; 10; 13; 34; 40].
wherein the silicon particles (metal alloyable with lithium) comprises amorphous silicon particles [42; 46; 14].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the metal alloyable with lithium of Lee et al. to comprise amorphous silicon, as disclosed in Cho, in order to allow for a more stable structure. [46]
With respect to claim 10, Lee et al. discloses wherein the average particle diameter of the metal-based fine particles such as silicon (metal alloyable with lithium) may be 0.01 to 5 μm (10 nm to 5000 nm) [20; 58] and more specifically, wherein the metal-based particles/nanosilicon of the first coating layer (metal alloyable with lithium) can have an average diameter (D50) of 50nm [example 1; 126-128].
Lee et al. discloses the average particle diameter of the metal-based fine particles such as silicon (metal alloyable with lithium) may be 50 nm which overlaps/is within the range (about 20 nm to about 300nm) specified in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.

With respect to claim 12, Lee et al. discloses wherein the second coating layer/SiO2 ceramic coating layer (silicon coating layer) has a thickness of 10 to 2000nm (overlap about 3 nm to about 50 nm) [24; 64-66].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
In the alternative, Cho discloses the silicon coating layer having a thickness of 15 nm to 30 nm [39] which overlaps the range (about 3 nm to about 50 nm) specified in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the silicon coating layer of Lee et al. to have a thickness of about 3 nm to about 50 nm, as disclosed in Cho, in order to allow for a more stable structure. [39]
With respect to claim 13, Lee et al. does not disclose further comprising a carbon coating layer on an outermost surface of the composite anode active material.
Cho discloses a carbon coating layer on an outermost surface of the composite anode active material. [34; 36-37]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the composite anode active material of Lee et al. to have a carbon coating layer on an outermost surface, as disclosed in Cho, in order to improve electrical conductivity [37]

With respect to claim 20, Lee et al. discloses a lithium secondary battery [85-89] comprising: an anode including the composite anode active material according to claim 1 [Abstract; 67; 18-19; 30; 22; 62-65; 137; 82]; a cathode; and an electrolyte. [89-124]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 20160031782 in view of Cho KR20150137946 and Lee et al. ‘456 WO2017099456 as applied to claim 13 above in further view of Park et al. KR20160044969.
With respect to claim 14, Lee et al. does not disclose wherein the carbon coating layer has a thickness of about 2 nm to about 5 µm.
Cho discloses a carbon coating layer on an outermost surface of the composite anode active material. [34; 36-37] Cho does not disclose wherein the carbon coating layer has a thickness of about 2 nm to about 5 µm.
	Park et al. discloses a negative electrode active material [1] (a composite anode active material) comprising:
a core made of carbon [18] (carbonaceous material);
an amorphous silicon film (metal alloyable with lithium), located on a surface of the core (carbonaceous material) [18]; and
crystalline silicon film  (silicon coating layer) located on a surface of the amorphous silicon film (metal alloyable with lithium ) [20; 29]; and
a carbonaceous coating layer  (carbon coating layer) formed on the surface of the silicon film wherein the carbonaceous coating layer has a thickness of 3 to 10 nm  [Abstract; 52; 67] which overlaps the range (about 2 nm to about 5 µm) specified in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the composite anode active material of Lee et al. to have a carbon coating layer on an outermost surface with a thickness of about 2 nm to about 5 µm, as disclosed in Park et al., in order to allow sufficient conductivity [67]




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723